DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-2, 4, 10-12, 20-26, and 31-37 are pending. Claims 1, 10, 20, and 31 are in independent forms. Claims 1-2, 4, 10-12, 20-26, and 31-37 has been amended. Claims 3, 5-9, 13-19, 27-30, and 38-41 has been cancelled.
Priority
3. 	No foreign priority is claimed.

Information Disclosure Statement
4.    	The information disclosure statements (IDS's) submitted on 06/21/2018 and 12/18/2019 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
5.	The drawings filed on 06/19/2018 are accepted by the examiner.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 10-12, 20-26, and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US Patent Application Publication No. 2015/0181430 (hereinafter Lee) in view of Hong et al. US Patent Application Publication No. 2015/0278498 (hereinafter Hong).
Regarding claim 1, Lee discloses a method at a primary communication device (Fig. 2, Personal Mobil Device 120) capable of communicating with a secondary communication device (Fig. 2, User Device 102) the method comprising: 
“recognizing a successful log-in of the primary communication device” (see Lee par. 0029, the system 100 may facilitate communication between the user device 102 and the personal mobile device 120 through the establishment of a BAN through the user's body. The system 100 may further enable the user 118 to log in to the operating system of the user device 102 by simply touching a capacitive sensor 110 coupled to the user device 102 while also in contact with the personal mobile device 120 (e.g., and/or the capacitive transceiver 126)); 
“determining that the secondary communication device requires the log-in of the primary communication device to be extended to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120. In certain embodiments, the user's 118 body may be used as a communications medium, and the request for credential information 204 may be transmitted through the user's 118 body to the personal mobile device 120. Furthermore, in other implementations, upon determining the capacitance change, the capacitive sensor 110 may cause the user device 102 to switch from a first power state to a second power state (e.g., "wake up" from a sleep state to a full-power state)); 
Lee does not explicitly discloses receiving, from the secondary communication device, physiological data associated with the user of the secondary communication device and captured by at least one sensor of the secondary communication device, via a body of the user; capturing physiological 
However, in analogues art, Hong discloses receiving, from the secondary communication device, physiological data associated with the user of the secondary communication device and captured by at least one sensor of the secondary communication device, via a body of the user (see Hong par. 0012, a wireless communication unit configured to receive an information input request for user authentication from an external server connected to the body; and a controller configured to transmit a wireless signal for sensing the wearing of a second mobile terminal formed to be paired with the body and wearable on a specific portion of a human body to the second mobile terminal in response to the request);  capturing physiological data sensed by at least one sensor of the primary communication device via the body of the user (see Hong par. 0013, the authentication method may include at least one of a user's fingerprint authentication, face authentication, voice authentication, biometric information authentication, signature authentication, handwriting authentication, password authentication, and gesture authentication using at least one sensor provided in the body, and processing for an information input corresponding to the authentication method may be varied according to a wearer's psychological state determined by the analysis result of the biometric signal); comparing the acquired physiological data and determining whether there is a match between the compared physiological data (see Hong par. 0017, the controller may analyze the received biometric signal to determine whether a wearer is awake or not and his or her psychological state, and match the received biometric signal to the prestored user information, and display a user interface corresponding to the authentication method determined based on whether they are matched or not on the display unit when the wearer is in an awake state and in a psychological state satisfying a predetermined normal condition as a result of the determination); and transmitting, to the secondary communication device, at least one credential required by the secondary communication device for extending the log-in to the secondary communication device if there is a match between the compared physiological data, whereas no credential is transmitted to the secondary device if no match is determined (see Hong pars. 0022-0023, the controller may match a biometric signal received from the second mobile terminal to prestored user information to perform wearer authentication for the second mobile terminal, and control a predetermined authentication method to be changed or an input corresponding to another authentication method to be additionally requested when the received biometric signal is not matched to the prestored user information. the controller may control the wireless communication unit such that the changed authentication or visual information associated with another authentication method is not transmitted to the second mobile terminal when the received biometric signal is not matched to the prestored user information).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hong into the system of Lee in order to include a controller may compare a first biometric signal sensed according to the activation of the biometric signal sensing function with a second biometric signal received from the second mobile terminal, and determine whether or not they are the same person according to the comparison result (see Hong par. 0016).

Regarding claim 2, Lee in view of Hong discloses the method according to claim 1, 
Lee further discloses wherein the determining is preceded by: receiving, from the secondary communication device, a request for extending the log-in of the primary communication device to the (see Lee par. 0031); and transmitting, to the secondary communication device, an instruction to initiate said requested extended log-in (see Lee par. 0015).

Regarding claim 4, Lee in view of Hong discloses the method according to claim 1, 
Lee further discloses wherein the determining is preceded by: transmitting, to the secondary communication device, an invitation to extend log-in of the primary communication device to the secondary communication device (see Lee par. 0026); and receiving, from a primary communication device, a response to the transmitted invitation indicating a demand for extending the log-in from the primary communication device to the secondary communication device (see Lee par. 0027). 

Regarding claim 10, Lee discloses a method at a secondary communication device (Fig. 2, User Device 102) capable of communicating with a primary communication device (Fig. 2, Personal Mobil Device 120) for performing a log-in of the secondary communication device, the method comprising: 
“recognizing that the secondary communication device is one of worn and handheld, by capturing data via at least one sensor, indicating that the secondary communication device is in contact with a body” (see Lee par. 0029, the system 100 may facilitate communication between the user device 102 and the personal mobile device 120 through the establishment of a BAN through the user's body. The system 100 may further enable the user 118 to log in to the operating system of the user device 102 by simply touching a capacitive sensor 110 coupled to the user device 102 while also in contact with the personal mobile device 120 (e.g., and/or the capacitive transceiver 126)); 
“determining that the secondary communication device require log-in of the primary communication device to be extended to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120. In certain embodiments, the user's 118 body may be used as a communications medium, and the request for credential information 204 may be transmitted through the user's 118 body to the personal mobile device 120. Furthermore, in other implementations, upon determining the capacitance change, the capacitive sensor 110 may cause the user device 102 to switch from a first power state to a second power state (e.g., "wake up" from a sleep state to a full-power state)); 
“transmitting, to a primary communication device, a request for extending log-in of the primary communication device to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120);
“executing said extended log-in of the secondary communication device based on the at least one received credential” (see Lee par. 0026, as the user 118 touches the capacitive sensor 110, the electrode 111 may be configured to detect a change in capacitance of the capacitive sensor 110. Upon determining the capacitance change by the electrode 111, the transmitter 112 may be configured to transmit an indication or request for the user's credential information). 
 Lee does not explicitly discloses capturing physiological data sensed by at least one second type sensor via the body of the user of the secondary communication device; transmitting the captured physiological data to the primary communication device; transmitting the captured physiological data to the primary communication device; receiving, from the primary communication device, at least one credential, verifying that the physiological data captured by the secondary device match with the physiological data captured by the primary communication device.
However, in analogues art, Hong discloses capturing physiological data sensed by at least one second type sensor via the body of the user of the secondary communication device (see Hong par. 0017, the controller may analyze the received biometric signal to determine whether a wearer is awake or not and his or her psychological state, and match the received biometric signal to the prestored user information, and display a user interface corresponding to the authentication method determined based on whether they are matched or not on the display unit when the wearer is in an awake state and in a psychological state satisfying a predetermined normal condition as a result of the determination);  transmitting the captured physiological data to the primary communication device (see Hong par. 0211, authentication information received through the first mobile terminal 100 and/or second mobile terminal 300 may be transmitted to the external server 50 to perform a matching process for user authentication. Accordingly, secondary authentication for user authentication is carried out in the external server 50 or a server (not shown) in cooperation with the external server 50); receiving, from the primary communication device, at least one credential, verifying that the physiological data captured by the secondary device match with the physiological data captured by the primary communication device (see Hong par. 0010017, the controller may compare a first biometric signal sensed according to the activation of the biometric signal sensing function with a second biometric signal received from the second mobile terminal, and determine whether or not they are the same person according to the comparison result).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hong into the system of Lee in order to include a controller may compare a first biometric signal sensed according to the activation of the biometric signal sensing function with a second biometric signal received from the second mobile terminal, and determine whether or not they are the same person according to the comparison result (see Hong par. 0016).

Regarding claim 11, Lee in view of Hong discloses the method according to claim 10, 
(see Lee pars. 0034-0035). 

Regarding claim 12, Lee in view of Hong discloses the method according to claim 10, 
Lee further discloses wherein the determining is preceded by receiving, from the primary communication device, an invitation to extend a log-in of the primary communication device to the secondary communication device (see Lee par. 0027).  

Regarding claim 20, Lee discloses a primary communication device comprising a processor, a communication interface and a memory, comprising computer readable code, which when executed by the processor causes the primary communication device to: 
“recognize a successful log-in of the primary communication device” (see Lee par. 0029, the system 100 may facilitate communication between the user device 102 and the personal mobile device 120 through the establishment of a BAN through the user's body. The system 100 may further enable the user 118 to log in to the operating system of the user device 102 by simply touching a capacitive sensor 110 coupled to the user device 102 while also in contact with the personal mobile device 120 (e.g., and/or the capacitive transceiver 126)); 
 “determine that the secondary communication device require the log-in of the primary communication device to be extended to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120. In certain embodiments, the user's 118 body may be used as a communications medium, and the request for credential information 204 may be transmitted through the user's 118 body to the personal mobile device 120. Furthermore, in other implementations, upon determining the capacitance change, the capacitive sensor 110 may cause the user device 102 to switch from a first power state to a second power state (e.g., "wake up" from a sleep state to a full-power state));
(see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120);
Lee does not explicitly discloses receive, from the secondary communication device, via the communication interface, physiological data associated with the user of the secondary communication device and captured by at least one sensor of the secondary communication device, via a body of the user; capture physiological data sensed by at least one sensor of the primary communication device via the body of said user; compare the acquired physiological data and determine whether there is a match between the compared physiological data; and transmit, to the secondary communication device, via the communication interface, at least one credential required by the secondary communication device for extending the log-in to the secondary communication device if there is a match between the compared physiological data, whereas no credential is transmitted to the secondary device if no match is determined.
However, in analogues art, Hong discloses receive, from the secondary communication device, via the communication interface, physiological data associated with the user of the secondary communication device and captured by at least one sensor of the secondary communication device, via a body of the user” (see Hong par. 0012, a wireless communication unit configured to receive an information input request for user authentication from an external server connected to the body; and a controller configured to transmit a wireless signal for sensing the wearing of a second mobile terminal formed to be paired with the body and wearable on a specific portion of a human body to the second mobile terminal in response to the request); capture physiological data sensed by at least one sensor of the primary communication device via the body of said user (see Hong par. 0013, the authentication method may include at least one of a user's fingerprint authentication, face authentication, voice authentication, biometric information authentication, signature authentication, handwriting authentication, password authentication, and gesture authentication using at least one sensor provided in the body, and processing for an information input corresponding to the authentication method may be varied according to a wearer's psychological state determined by the analysis result of the biometric signal); compare the acquired physiological data and determine whether there is a match between the compared physiological data (see Hong par. 0017, the controller may analyze the received biometric signal to determine whether a wearer is awake or not and his or her psychological state, and match the received biometric signal to the prestored user information, and display a user interface corresponding to the authentication method determined based on whether they are matched or not on the display unit when the wearer is in an awake state and in a psychological state satisfying a predetermined normal condition as a result of the determination); and 
transmit, to the secondary communication device, via the communication interface, at least one credential required by the secondary communication device for extending the log-in to the secondary communication device if there is a match between the compared physiological data, whereas no credential is transmitted to the secondary device if no match is determined (see Hong pars. 0022-0023, the controller may match a biometric signal received from the second mobile terminal to prestored user information to perform wearer authentication for the second mobile terminal, and control a predetermined authentication method to be changed or an input corresponding to another authentication method to be additionally requested when the received biometric signal is not matched to the prestored user information. the controller may control the wireless communication unit such that the changed authentication or visual information associated with another authentication method is not transmitted to the second mobile terminal when the received biometric signal is not matched to the prestored user information).


Regarding claim 21, Lee in view of Hong discloses the primary communication device according to claim 20, 
Lee further discloses computer readable code, which when executed by the processor, and prior to determining that the secondary communication device requires the log-in of the primary communication device to be extended to the secondary communication device, causes the primary communication device to: receive, from the secondary communication device, via the communication interface, a request for extending the log-in of the primary communication device to the secondary communication device (see Lee par. 0031); and transmit, to the secondary communication device, via the communication interface, an instruction to initiate the requested extended log-in (see Lee par. 0015);

Regarding claim 22, Lee in view of Hong discloses the primary communication device according to claim 20, 
Lee further discloses computer readable code, which when executed by the processor causes the primary communication device to specify in the request, at least one type of sensor which is accessible to the secondary communication device for capturing the physiological data (see Lee par. 0027-0028). 
Regarding claim 23, Lee in view of Hong discloses the primary communication device according to claim 20, 
Lee further discloses computer readable code, which when executed by the processor, and prior to determine determining that the secondary communication device requires the log-in of the primary communication device to be extended to the secondary communication device, causes the primary communication device to: transmit, to the secondary communication device, via the communication interface, an invitation to extend log-in of the primary communication device to the secondary communication device (see Lee par. 0026); and receive, from a primary communication device, via the communication interface, a response to the transmitted invitation, indicating a demand for extending the log-in from the primary communication device to the secondary communication device (see Lee par. 0027);  

Regarding claim 24, Lee in view of Hong discloses the primary communication device according to claim 23, 
Lee further discloses computer readable code, which when executed by the processor causes the primary communication device to transmit, via the communication interface, instructions to the secondary device, instructing the secondary device on how to execute the extended log-in (see Lee pars. 0034-0035). 
 
Regarding claim 25, Lee in view of Hong discloses the primary communication device according to claim 20, 
Lee further discloses computer readable code, which when executed by the processor causes the primary communication device to provide instructions the secondary communication device, instructing the secondary communication device to synchronize capturing of the physiological data with (see Lee par. 0015).

Regarding claim 26, Lee in view of Hong discloses the primary communication device according to claim 20, 
Lee further discloses computer readable code, which when executed by the processor causes the primary communication device to provide instructions instructing the secondary device on which of at least one type of sensor to use for capturing the physiological data (see Lee par. 0026). 

Regarding claim 31, Lee discloses a secondary communication device (Fig. 2, User Device 102 comprising a processor (Fig. 1, pr0cessor (s) 104), a communication interface (Fig. 1, network and input/output (I/O) interfaces 114) and a memory (Fig. 1, Memory), comprising computer readable code, which when executed by the processor causes the secondary communication device to: 
“recognize that the secondary communication device is one of worn and handheld, by capturing data via at least one sensor indicating that the secondary communication device is in contact with a body” (see Lee par. 0029, the system 100 may facilitate communication between the user device 102 and the personal mobile device 120 through the establishment of a BAN through the user's body. The system 100 may further enable the user 118 to log in to the operating system of the user device 102 by simply touching a capacitive sensor 110 coupled to the user device 102 while also in contact with the personal mobile device 120 (e.g., and/or the capacitive transceiver 126)); 
 “determine that the secondary communication device require log-in of the primary communication device to be extended to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120. In certain embodiments, the user's 118 body may be used as a communications medium, and the request for credential information 204 may be transmitted through the user's 118 body to the personal mobile device 120. Furthermore, in other implementations, upon determining the capacitance change, the capacitive sensor 110 may cause the user device 102 to switch from a first power state to a second power state (e.g., "wake up" from a sleep state to a full-power state)); 
 “transmit, to a primary communication device via the communication interface, a request for extending log-in of the primary communication device to the secondary communication device” (see Lee par. 0031, Upon determining the capacitance change, the capacitive sensor 110 may be configured to transmit a request for credential information 204 to the personal mobile device 120);
 “execute the extended log-in of the secondary communication device based on the at least one received credential” (see Lee par. 0026, as the user 118 touches the capacitive sensor 110, the electrode 111 may be configured to detect a change in capacitance of the capacitive sensor 110. Upon determining the capacitance change by the electrode 111, the transmitter 112 may be configured to transmit an indication or request for the user's credential information). 
Lee does not explicitly discloses capture physiological data sensed by at least one second type sensor via the body of the user of the secondary communication device; transmit the captured physiological data to the primary communication device, via the communication interface; receive, from the primary communication device via the communication interface, at least one credential verifying that the physiological data captured by the secondary device match with the physiological data captured by the primary communication device.
However, in analogues art, Hong discloses capture physiological data sensed by at least one second type sensor via the body of the user of the secondary communication device (see Hong par. 0017, the controller may analyze the received biometric signal to determine whether a wearer is awake or not and his or her psychological state, and match the received biometric signal to the prestored user information, and display a user interface corresponding to the authentication method determined based on whether they are matched or not on the display unit when the wearer is in an awake state and in a psychological state satisfying a predetermined normal condition as a result of the determination);  transmit the captured physiological data to the primary communication device, via the communication interface (see Hong par. 0211, authentication information received through the first mobile terminal 100 and/or second mobile terminal 300 may be transmitted to the external server 50 to perform a matching process for user authentication. Accordingly, secondary authentication for user authentication is carried out in the external server 50 or a server (not shown) in cooperation with the external server 50); receive, from the primary communication device via the communication interface, at least one credential verifying that the physiological data captured by the secondary device match with the physiological data captured by the primary communication device (see Hong par. 0010017, the controller may compare a first biometric signal sensed according to the activation of the biometric signal sensing function with a second biometric signal received from the second mobile terminal, and determine whether or not they are the same person according to the comparison result).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Hong into the system of Lee in order to include a controller may compare a first biometric signal sensed according to the activation of the biometric signal sensing function with a second biometric signal received from the second mobile terminal, and determine whether or not they are the same person according to the comparison result (see Hong par. 0016).

Regarding claim 32, Lee in view of Hong discloses the secondary communication device according to claim 31, 
(see Lee pars. 0034-0035). 

Regarding claim 33, Lee in view of Hong discloses the secondary communication device according to claim 32, 
Lee further discloses computer readable code, which when executed by the processor and prior to determining that the secondary communication device requires the log-in of the primary communication device to be extended to the secondary communication device, causes the secondary communication device to receive, from the primary communication device via communication interface, an invitation to extend a log-in of the primary communication device to the secondary communication device (see Lee par. 0027).  

Regarding claim 34, Lee in view of Hong discloses the secondary communication device according to claim 32, 
Lee further discloses computer readable code, which when executed by the processor causes the secondary communication device to transmit the request as a response to the invitation (see Lee par. 0016). 

Regarding claim 35, Lee in view of Hong discloses the secondary communication device according to claim 33, 
Lee further discloses computer readable code, which when executed by the processor causes the secondary communication device to receive, from the primary communication device, the instructions together with said invitation (see Lee Par. 0015).

Regarding claim 36, Lee in view of Hong discloses the secondary communication device according to claim 31, 
Lee further discloses computer readable code, which when executed by the processor causes the secondary communication device to provide said instructions with instructions, instructing the secondary communication device on how to execute the extended log-in (see Lee par. 0017, 0026).

Regarding claim 37, Lee in view of Hong discloses the secondary communication device according to claim 31, 
Lee further discloses computer readable code, which when executed by the processor causes the secondary communication device to: recognize that the secondary communication device is no longer one of worn and handheld, by capturing data via at least one sensor indicating that the secondary communication device is no longer in contact with any human body (see Lee par. 0027); and initiate log-out of the secondary communication device (see Lee par. 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433